Case: 15-20214      Document: 00513239194         Page: 1    Date Filed: 10/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20214
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 20, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RUBEN TOVAR BALLEZA, also known as Rosando Tobar Balleza, also known
as Rosendo Tovar-Ballesa, also known as Rosendo Balleza Tovar, also known
as Rosendo Tovar Balleza, also known as Rosendo Tovar-Balleza, also known
as Rosando T. Balleza, also known as Rosendo Tovar, also known as Ruben
Tovar-Balleza, also known as Rosendo Billesma Tovar, also known as Tosando
Tobar Balleza, also known as Pedro Lezama, also known as Rosendo Towar,
also known as Ruben Balleza, also known as Rosando Tobar,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-427-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Ruben Tovar Balleza pleaded guilty to a single count of being unlawfully
present in the United States after removal following a felony conviction. He


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20214     Document: 00513239194     Page: 2   Date Filed: 10/20/2015


                                  No. 15-20214

was sentenced to 27 months of imprisonment and two years of supervised
release. On appeal, he contends that the rationale of Crawford v. Washington,
541 U.S. 36 (2004), applies to the sentencing phase of a criminal prosecution
and, thus, his rights under the Confrontation Clause and Due Process Clause
were violated when the district court relied on a jail disciplinary report to deny
him a reduction for acceptance of responsibility.
      However, Tovar Balleza moves for summary disposition of his appeal
because he concedes that his arguments are foreclosed by our decisions in
United States v. Beydoun, 469 F.3d 102, 108 (5th Cir. 2006), and United
States v. Salas, 182 F. App’x 282, 284 & n.7 (5th Cir. 2006). He asserts that
he raises these issues to preserve them for possible further review. As Tovar
Balleza concedes, his arguments are foreclosed; therefore, his motion for
summary disposition is GRANTED.
      AFFIRMED.




                                        2